

EXHIBIT 10.30


AMENDMENT NO. 5
TO THE PIONEER NATURAL RESOURCES COMPANY
EXECUTIVE DEFERRED COMPENSATION PLAN
(Amended and Restated Effective January 1, 2009)


Pursuant to the provisions of Section 11.4 thereof, the Pioneer Natural
Resources Company Executive Deferred Compensation Plan (Amended and Restated
Effective January 1, 2009, and as further amended to date) is hereby amended to
restate the first paragraph of Section 6.1 in its entirety as follows:
Section 6.1 Payment Elections. A Member shall make a Payment Election with
respect to each Member Deferral Election made under the Plan. The Payment
Election shall be made at the same time and in the same manner as the Member
Deferral Election as provided in Section 4.2 and shall apply to the amounts
credited to a Member’s Accounts that are attributable to the related Member
Deferral Election (Member Deferrals, Make-Up Deferrals and related Matching
Credits and Make-Up Matching Credits, as adjusted for the allocation of net
income (or net loss) in accordance with Section 5.4), as determined in
accordance with this Section. Any such Payment Election shall be irrevocable,
except as provided in Section 6.1(c) below. If a Member Deferral Election
remains in force for a subsequent Plan Year as provided in Section 4.2(d), the
Payment Election with respect to that Member Deferral Election also will remain
in force. If a Member fails to make a Payment Election with respect to a Member
Deferral Election and a former Member Deferral Election does not remain in
force, amounts credited to the Member’s Accounts that are attributable to Member
Deferral Election shall be made in a lump sum cash payment on the date of the
Member’s Separation from Service. A Member is not allowed to make a Payment
Election with respect to amounts credited to his or her Company Account under
Section 4.3(b). The time and form of payment for vested amounts credited to such
Company Account will be specified in the Company Credit Agreement, or, if not so
specified, payment of such Account shall be made in a lump sum cash payment on
the date of the Member’s Separation from Service. Payment Elections made by
Members prior to January 1, 2009, shall continue to apply. A Member’s Payment
Elections shall specify a time of payment and a form of payment in accordance
with Section 6.1(a) and (b) below; provided, however, that notwithstanding
anything to the contrary within this Section 6.1 or within the Payment Election,
if a Member has elected to receive installment payments for an Account or
subaccount, any provision of a Payment Election requiring installment payments
of an Account or subaccount that has a balance of less than $10,000 shall not
apply, and that Account or subaccount shall instead be paid to the Member in the
form of a lump sum cash payment.
IN WITNESS WHEREOF, this Amendment has been executed as of the 15th day of
November, 2016.
 
 
PIONEER NATURAL RESOURCES COMPANY
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ Teresa A. Fairbrook
 
 
 
 
Teresa A. Fairbrook,
Vice President and Chief Human Resources Officer




